DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
 	Independent claims 1, 4, and 10, each claim a first signal when “measured” (variable indicia), a second signal when measured (first portion of overprint), and a third signal when measured (second portion of overprint), wherein the differences between the signals are “not appreciable”, which is indefinite.  The scratch-off coating applied over the variable indicia will at the very least severally reduce any signal measurable from the variable data, though due to the design and very purpose of the scratch-off coating, will likely allow no measureable signal from the covered variable indicia. Thus, it is unclear how a signals from a printed layer above the document (second and third signals) are “not appreciable” compared to the first signal, which is absent or severely obfuscated. 
	It appears that the signal being measured is a signal used by a counterfeiter who has diffused the ink via wicking, vapor, steam, alcohol, soaks, etc.) which “temporarily reveal the hidden variable indicia” (0006).    In this instance, the variable indicia may produce a signal, however this not within the scope of the structure being claimed.  The security-enhanced document, with the variable indicia is not claiming a modified document which has been altered via ink via wicking, vapor, steam, alcohol, soaks, etc.)  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Behm et al. (US 2012/0267888) in view of Grotkowski et al. (US 2008/0197621).
In respect to claims 1, 4-5, 8, and 9, although impossible to ascertain the claimed subject matter for the reasons stated above, Behm et al. disclose a security enhanced document (lottery ticket) comprising: a substrate 100; variable indicia 103; a scratch-off coating layer (release layer 104, opaque blocking layers 105/106); and an “other printed portion” (overprint layers) 107/108 (Fig. 2; 0034).
Behm et al. disclose a variable indicia printed via inkjet as either a pigment (prior art) or else a dye (improvement), but are silent as to the type of ink or process used in the overprint layers “other printed portion”, however, Grotkowski et al. teach a similar security enhanced document (lottery ticket) where overprint layers are printed on a similar scratch-off coating via inkjet printing (0013).  One of ordinary skill will glean from the Specifcaiton that the inks may be the same composition, as the coating may provide additional modifications, which is not limited to changes in ink composition, but can include chemistry of the scratch-off layer (0091-0093).  Although it would be inferred from the Specification (0091-0093) that the ink composition can be completely the same, modifications to the same type of ink (e.g. dye or pigment) would still afford its status as the “same type of ink” (See 35 USC 112(b) above).  One of ordinary skill further understands “modifying the chemistry of the imaging ink” to include additional chemicals or changes in ratios, that would not constitute replacing the ink base from either a dye or pigment, both which are the only choices of ink available to one of ordinary skill.  It would have been obvious to provide the overprint layer “other printed portion” taught in Behm et al. as the same process/same type of ink as the variable indicia as taught by Grotkowski to provide for variable indicia as the overprint layer to provide unique designs which help avoid pin-prick attacks (0083).
Although Behm et al. in view of Grotkowski do not explicitly disclose measured signals of the different regions while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).   Behm et al. in view of Grotkowski teach the same printing process for the overprint and variable indicia and the same composition (as reasonably inferred) or else “modified chemistry” which one would not reasonably equate with completely substituting a dye based ink for a pigment based ink, or vice versa. 

In respect to the amended subject matter, Behm et al. further disclose that the overprint areas 107/108 have a first portion on top of the scratch off coating covers the variable indicia and a second portion that does not (Fig. 2).  The ink layer is uniform across the “first portion” and “second portion” and thus would have a signal difference that is not appreciable.  Although the claims are unclear, Behm et al. in view of Grotkowski et al. teach providing both the overprint and variable indicia via ink jet (Grotkowski et al.). Using the same ink, if not readily inferred by one of ordinary skill in the art, would be obvious in use with similar ink jets for various obvious reasons (using the same ink would save money, time, complication, etc.).  Thus, the structure taught by Behm in view of Grotkowski et al. would appear to have the same claimed functionality with a modified document (under diffusion attack), which is not claimed.
In respect to claims 2 and 6, Behm et al. further disclose an identical (at least insofar as claimed elements) prior art device, which includes dye based ink (0033; Fig. 1)
In respect to claims 3 and 7, Behm et al. further disclose that the ink used in the other print portion may include a pigment based ink, such as the ink used in the entire variable indicia and surrounding background (Fig. 3).
In respect to claim 10-19, Behm et al. disclose the claimed subject matter for the reasons stated above, and further disclose providing the “high resolution printing” usable for both the variable indicia and other portion (display area, decorative portion, etc.) as 600 dpi (0043).  Grotkowski et al. further teach a similar ink jet device, which one of ordinary skill understands to be suitable for “high-resolution”.  Grotkowski further teach that the overprint may be printed with the entire front surface of the lottery ticket as a “contiguous image” (0015).
In respect to claim 20, Behm et al. further teach that an intervening (lower blocking) layer 101, may not be necessary due to the inherent properties of the ink and printing technique, however, that a lower blocking layer may be present for various other security means (0034).
Response to Arguments

Applicant's arguments filed 04/13/21 have been fully considered but they are not persuasive.
The 35 USC 112(b) above details how all claims are indefinite, since the “first signal” of a covered variable indicia is not measurable due to the scratch-off coating, which is used for this very purpose; at least the difference between the top overprint layers and first signal will be an appreciable difference.  As noted above, it appears that a modified document, altered by a counterfeiting is being claimed, wherein ink diffusion attacks allow the variable indicia to become measureable.  However, the document being claimed is not a modified document (no claims are drawn to the chemical or other processes which change and diffuse the ink, rendering a signal measurable).
The previous prior art teaches all other aspects of the invention, and the argued differences are drawn to subject matter that is indefinite and unclear, thus the claims are rejected under the same art.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637